FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingOctober 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Issued: Friday 3 October 2014, London UK - LSE Announcement GSK appoints Mr Urs Rohner to its Board as a Non-Executive Director GlaxoSmithKline plc (LSE: GSK) today announced the appointment of Mr Urs Rohner to its Board as a Non-Executive Director, effective 1 January 2015. On appointment, Mr Rohner will also become a member of GSK's Remuneration Committee. Mr Rohner is currently Chairman of Credit Suisse Group AG, one of the world's leading financial services companies. Commenting on the appointment, Sir Christopher Gent, Chairman of GSK, said: "I am delighted to welcome Urs to the Board. His broad business background and extensive senior-level experience at multinational companies makes him a great addition to GSK." Mr Rohner was appointed Chairman of Credit Suisse in 2011 following a number of senior positions at the company including General Counsel and Chief Operating Officer. Before joining Credit Suisse in 2004, he was Chief Executive Officer and Chairman for four years at ProSiebenSat.1 Group, one of the largest independent media corporations in Europe. This followed a number of years in private practice at major law firms in Switzerland and the USA. Victoria Whyte Company Secretary 3 October 2014 Notes 1. As Non-Executive Director of GSK, Mr Rohner will receive standard annual fees of £85,000 per annum. As for all GSK Non-Executive Directors, in order to enhance the link between directors and shareholders, at least 25% of his fees will be paid in the form of Ordinary Shares and allocated to a share account, and he will be able to invest part or all of the balance of his fees into the same share account. 2. The Board has determined that Mr Rohner will be an independent Non-Executive Director, in accordance with the UK Corporate Governance Code. 3. With effect from 1st January 2015, the composition of the Board of GlaxoSmithKline plc will be as follows: Sir Christopher Gent Non-Executive Chairman Sir Philip Hampton Non-Executive Director and Chairman Designate Sir Andrew Witty Chief Executive Officer Mr Simon Dingemans Chief Financial Officer Dr Moncef Slaoui Chairman, Global R&D and Vaccines Professor Sir Roy Anderson Independent Non-Executive Director Dr Stephanie Burns Independent Non-Executive Director Ms Stacey Cartwright Independent Non-Executive Director Ms Lynn Elsenhans Independent Non-Executive Director Ms Judy Lewent Independent Non-Executive Director Sir Deryck Maughan Senior Independent Non-Executive Director Dr Daniel Podolsky Independent Non-Executive Director Mr Tom de Swaan Independent Non-Executive Director Ms Jing Ulrich Independent Non-Executive Director Mr Hans Wijers Independent Non-Executive Director Mr Urs Rohner Independent Non-Executive Director GlaxoSmithKline - one of the world's leading research-based pharmaceutical and healthcare companies - is committed to improving the quality of human life by enabling people to do more, feel better and live longer. For further information please visit www.gsk.com GSK enquiries: UK Media enquiries: David Mawdsley +44 (0) 20 8047 5502 (London) Simon Steel +44 (0) 20 8047 5502 (London) US Media enquiries: Stephen Rea +1 (Philadelphia) Sarah Alspach +1 (Washington) Analyst/Investor enquiries: Ziba Shamsi +44 (0) 20 8047 5543 (London) Tom Curry + 1 (Philadelphia) Gary Davies +44 (0) 20 8047 5503 (London) James Dodwell +44 (0) 20 8047 2406 (London) Jeff McLaughlin +1 (Philadelphia) Cautionary statement regarding forward-looking statements GSK cautions investors that any forward-looking statements or projections made by GSK, including those made in this announcement, are subject to risks and uncertainties that may cause actual results to differ materially from those projected. Such factors include, but are not limited to, those described under Item 3.D 'Risk factors' in the company's Annual Report on Form 20-F for 2013. Registered in England & Wales: No. 3888792 Registered Office: 980 Great West Road Brentford, Middlesex TW8 9GS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:October 03,2014 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
